FILED
                            NOT FOR PUBLICATION
                                                                            FEB 22 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


In re: MATTHEW BANKS ASHWORTH,                   No. 14-60005

              Debtor,                            BAP No. 12-1591


MATTHEW BANKS ASHWORTH,                          MEMORANDUM*

              Appellant,

 v.

KATHRYN EHRGOTT; AMRANE
COHEN, Chapter 13 Trustee,

              Appellees.


                         Appeal from the Ninth Circuit
                          Bankruptcy Appellate Panel
             Pappas, Dunn, and Taylor, Bankruptcy Judges, Presiding

                        Argued and Submitted February 9, 2016
                                 Pasadena, California

Before: FARRIS, CLIFTON, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Matthew Ashworth filed for bankruptcy in 2011. His ex-wife, Kathryn

Ehrgott, filed a priority claim for the remaining balance that Ashworth owed her

from the settlement they entered into at the time of their divorce. Ashworth

objected to the priority status of the claim. The bankruptcy court found that the

settlement was a domestic support obligation and was entitled to priority status.

See 11 U.S.C. §§ 101(14A), 507(a)(1)(A). Ashworth appealed to the Bankruptcy

Appellate Panel, which affirmed the bankruptcy court’s decision. Ashworth now

appeals to this Court. We have jurisdiction under 28 U.S.C. § 158(d)(1). We

affirm.

      We review the bankruptcy court’s findings of fact for clear error. Comer v.

Comer (In re Comer), 723 F.2d 737, 739 (9th Cir. 1984). We review questions of

law de novo. Id.

      The bankruptcy court correctly applied the controlling Ninth Circuit

precedent of Friedkin v. Sternberg (In re Sternberg), 85 F.3d 1400, 1405 (9th Cir.

1996), overruled on other grounds by Murray v. Bammer (In re Bammer), 131
F.3d 788, 792 (9th Cir. 1997) (en banc). Ashworth’s arguments that Sternberg has

been superseded, or that this Court should reconsider Sternberg en banc, are

unconvincing.




                                          2
      Under Sternberg, the dispositive factor in determining whether a settlement

is a domestic support obligation is the intent of the parties at the time of settlement.

Id. The “[f]oremost” factor that a court looks at to determine intent is whether the

spouse receiving the settlement was in need of support at the time of the divorce.

Id. In making this assessment, the court should consider the “‘imbalance in the

relative income’” of the two spouses. Id. (quoting Shaver v. Shaver, 736 F.2d
1314, 1316 (9th Cir. 1984)). The court should also consider: (1) whether the

settlement is paid directly to the receiving spouse, in installments, over a lengthy

period of time; (2) whether the payments terminate on the death or remarriage of

the receiving spouse; and (3) the labels the parties themselves attach to the

payments. Id.

      On this record, we cannot hold that the bankruptcy court clearly erred in

finding that the parties intended for the settlement to be domestic support. Ehrgott

needed support. There was imbalance in the relative incomes of Ehrgott and

Ashworth. The other Sternberg factors, though mixed, also suggest that the

settlement was intended to be support.

      AFFIRMED.




                                           3